DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 09/12/2022, with respect to the claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 rejections have been withdrawn. 
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. First, it is unclear which claim applicant is specifically arguing.  The argument is directed to capturing a second image at a second setting based on image analysis of the first image.  Independent claim 1 does not require a second image to be captured or generating a second image.  Independent claim 1 just requires imaging an object with an adjustable objective correction ring and adjusting the setting of the objective correction ring on the basis of the analyzed captured image with further details of using machine learning for image analysis.  No second image is required in independent claim 1.  Therefore, this argument is moot since the applicant can only argue what is present in the claims.  However, it appears that claim 10 does require capturing a second image using the second setting.  The examiner is not persuaded by this argument as Goegler does disclose in para. 0017 “the type of object is determined which introduces a first spherical aberration…then the correction optical unit is adjusted to the set value (i.e. based on the type of object) and the object is imaged”.  Also, see 0023, the type of object is detected by the sensor.  Therefore, Goegler does image an object with a default setting of an objective correction ring, determines the type of object via the image and then adjusts the correction ring setting to image the object based on the type of object.
Applicant additionally argues that it would not be obvious to combine Lin with Goegler because Lin is directed to an electron microscope and the claims are directed to an optical microscope.  The examiner respectfully disagrees.  Lin is relevant art as its directed to correcting spherical abberations in the microscope field using imaging.  A simple substitution of parts has been deemed obvious by the board (i.e. simple substitution of one type of imaging microscope for another).  Additionally, under BRI, an electron imaging microscope would read on a more generic optical imaging microscope since they both relate to microscopes with cameras for capturing images.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7, 9-11, 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler et al. (herein after will be referred to as Goegler) (US 20180267300) in view of Lin et al. (herein after will be referred to as Lin) (US 20210286972).

Regarding claim 1, Goegler discloses a method for preparing an optical microscope for imaging a sample, comprising the following steps: 
a) providing the microscope for imaging the sample, wherein the microscope comprises an objective having an adjustable objective correction ring for correcting imaging aberrations; [See Goegler [Abstract] Adjustable correction optical unit which corrects spherical aberration for a microscope.]
b) imaging the sample using the optical microscope for generating at least one raw image of the sample with a first setting of the objective correction ring; [See Goegler [0040] First spherical aberration which occurs when imaging the object.] 
d) determining a second relative or absolute setting of the objective correction ring, which reduces the imaging aberrations vis à vis the first setting, [See Goegler [0022] Second spherical aberration which occurs when imaging the object via the correction optical unit.]
Goegler does not explicitly disclose
c) inputting the at least one raw image into a machine-learned or machine learning algorithm; and 
by means of the algorithm on the basis of the raw image. 
However, Lin does disclose
c) inputting the at least one raw image into a machine-learned or machine learning algorithm; and [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model.  Also, see 0067, machine learning using a neural network for microcope images and aberration value calculation.] 
by means of the algorithm on the basis of the raw image. [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model.  Also, see 0067, machine learning using a neural network for microcope images and aberration value calculation.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Goegler to add the teachings of Lin, in order to improve upon aberration correction by utilization of machine learning [See Lin [0028]].

Regarding claim 4, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler does not explicitly disclose
wherein the algorithm comprises a neural network, which assesses image quality and/or determines the second setting.  
However, Lin does disclose 
wherein the algorithm comprises a neural network, which assesses image quality and/or determines the second setting.  [See Lin [0012] Imaging recognition model is a neural network.]
Applying the same motivation as applied in claim 1.

Regarding claim 5, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler discloses
comprising acquiring sample information comprising at least one of the following indications: thickness of a cover glass, material of the cover glass, sample temperature, sample type, sample location on a sample carrier, embedding medium of the sample, immersion medium, [See Goegler [0056] The material of the object carrier, the object carrier thickness, temperature of the object, the actual type of object (para. 0053) is used for a correction optical unit set value.]
Goegler does not explicitly disclose
wherein the algorithm determines the second setting on the basis of the sample information as well.  
However, Lin does disclose
wherein the algorithm determines the second setting on the basis of the sample information as well.  [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model for obtaining the corresponding set aberration.  Also, see 0012, feature extraction is performed on the images to obtain image features and to classify the images.]
Applying the same motivation as applied in claim 1.

Regarding claim 7, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler discloses
wherein the algorithm calculates a preview image on the basis of a changed setting, in particular the second setting, of the objective correction ring.  [See Goegler [0040] Image is displayed on a display device.]

Regarding claim 9, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler discloses
the objective correction ring is adjustable by motor and is set to the second setting by the control device.  [See Goegler [0005] Motor-driven correction rings.  Also, see 0050, control device controls and actuates the drive to set the unit to the set value.]
Goegler does not explicitly disclose
wherein the algorithm is carried out by a control device of the microscope and
However, Lin does disclose
wherein the algorithm is carried out by a control device of the microscope and [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model for obtaining the corresponding set aberration (the image recognition model is inherently performed on a processor/control device).]
Applying the same motivation as applied in claim 1.

Regarding claim 10, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 10.  Furthermore, Goegler discloses
e) subsequently imaging the sample using the second setting of the objective correction ring.  [See Goegler [0058] The object is imaged in a subsequent step (i.e. using the adjusted correction optical unit).]
Regarding claim 11, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 11.
Regarding claim 13, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 13.
Regarding claim 14, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 14.
Regarding claim 16, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 16.
Regarding claim 18, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 18.

Claims 2, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler (US 20180267300) in view of Lin (US 20210286972) and in further view of Nakano et al. (herein after will be referred to as Nakano) (US 20110139980).

Regarding claim 2, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler does not explicitly disclose
wherein the algorithm is embodied as a machine learning algorithm and 
carries out the following substeps in step d): e1) determining a figure of merit for the raw image and adjusting the objective correction ring to a changed setting, either in a simulation or during renewed imaging of the sample, and 
also iteratively carrying out the following steps e2)-e5): e2) determining a further raw image of the sample for the changed setting of the objective correction ring; e3) generating a current figure of merit for the raw image of the sample determined in step e2); 
e4) checking whether the current figure of merit attained a minimum value, and ending the iteration using the last-determined setting of the objective correction ring as second setting if this is the case or a predefined number of iteration passes has been reached, otherwise continuing the iteration with step e5); e5) adjusting the objective correction ring in the same direction as during the last adjustment if the current figure of merit is better than the previous one, otherwise adjusting the objective correction ring in the opposite direction, and continuing the iteration with step e2). 
However, Lin does disclose
wherein the algorithm is embodied as a machine learning algorithm and [See [Lin [Abstract] Recognizing a microscope image of a sample using an image recognition model.  Also, see 0067, machine learning using a neural network for microcope images and aberration value calculation.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Goegler to add the teachings of Lin, in order to improve upon aberration correction by utilization of machine learning [See Lin [0028]].
Goegler (modified by Lin) do not explicitly disclose
carries out the following substeps in step d): e1) determining a figure of merit for the raw image and adjusting the objective correction ring to a changed setting, either in a simulation or during renewed imaging of the sample, and 
also iteratively carrying out the following steps e2)-e5): e2) determining a further raw image of the sample for the changed setting of the objective correction ring; e3) generating a current figure of merit for the raw image of the sample determined in step e2); 
e4) checking whether the current figure of merit attained a minimum value, and ending the iteration using the last-determined setting of the objective correction ring as second setting if this is the case or a predefined number of iteration passes has been reached, otherwise continuing the iteration with step e5); e5) adjusting the objective correction ring in the same direction as during the last adjustment if the current figure of merit is better than the previous one, otherwise adjusting the objective correction ring in the opposite direction, and continuing the iteration with step e2). 
However, Nakano does disclose
carries out the following substeps in step d): e1) determining a figure of merit for the raw image and adjusting the objective correction ring to a changed setting, either in a simulation or during renewed imaging of the sample, and [See Nakano [Figs. 3 or 11 or 12 or 15] Acquiring images for a corrected aberration which are on a loop until it meets an aberration determination threshold.]
also iteratively carrying out the following steps e2)-e5): e2) determining a further raw image of the sample for the changed setting of the objective correction ring; e3) generating a current figure of merit for the raw image of the sample determined in step e2); [See Nakano [Figs. 3 or 11 or 12 or 15] Acquiring images for a corrected aberration which are on a loop until it meets an aberration determination threshold.]
e4) checking whether the current figure of merit attained a minimum value, and ending the iteration using the last-determined setting of the objective correction ring as second setting if this is the case or a predefined number of iteration passes has been reached, otherwise continuing the iteration with step e5); e5) adjusting the objective correction ring in the same direction as during the last adjustment if the current figure of merit is better than the previous one, otherwise adjusting the objective correction ring in the opposite direction, and continuing the iteration with step e2). [See Nakano [Figs. 3 or 11 or 12 or 15] Acquiring images for a corrected aberration which are on a loop until it meets an aberration determination threshold.  When the aberration is less than or equal to the aberration threshold (i.e. attains a minimum value), the flow terminates.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Goegler (modified by Lin) to add the teachings of Nakano, in order to duplicate the aberration settings in Geogler to further refine the aberration setting using an iterative flow processing using a threshold via image processing in Nakano to find a more accurate aberration setting.

Regarding claim 6, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler does not explicitly disclose
wherein the algorithm determines at least one provisional setting of the objective correction ring in step d) and steps b) and c) are iterated with the at least one provisional setting.  
However, Nakano does disclose
wherein the algorithm determines at least one provisional setting of the objective correction ring in step d) and steps b) and c) are iterated with the at least one provisional setting.  [See Nakano [Figs. 3 or 11 or 12 or 15] Acquiring images for a corrected aberration which are on a loop until it meets an aberration determination threshold.  When the aberration is less than or equal to the aberration threshold (i.e. attains a minimum value), the flow terminates.]
Applying the same motivation as applied in claim 2.
Regarding claim 11, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 11.
Regarding claim 15, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 15.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler (US 20180267300) in view of Lin (US 20210286972) in view of Nakano (US 20110139980) and in further view of Hong et al. (herein after will be referred to as Hong) (US 20200382715).

Regarding claim 3, Goegler (modified by Lin and Nakano) disclose the method of claim 2.  Furthermore, Goegler does not explicitly disclose
wherein the figure of merit is based on an evaluation in accordance with a quality criterion comprising at least one of the following image properties: imaging sharpness; signal/noise ratio; presence, frequency or extent of predetermined artifacts; recognizability of predetermined structures.  
However, Hong does disclose
wherein the figure of merit is based on an evaluation in accordance with a quality criterion comprising at least one of the following image properties: imaging sharpness; signal/noise ratio; presence, frequency or extent of predetermined arteficts; recognizability of predetermined structures.  [See Hong [0077] Such analysis includes counting the number of objects in the image and characterizing the type of objects for correcting aberrations of the objective lens.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Goegler (modified by Lin and Nakano) to add the teachings of Hong, in order to incorporate additional imaging parameters (such as the number of objects and the type of objects) when correcting for aberrations.  This will improve upon the accuracy of the aberration correction.
Regarding claim 12, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 12.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler (US 20180267300) in view of Lin (US 20210286972) and in further view of Newby et al. (herein after will be referred to as Newby) (US 20190311482).

Regarding claim 8, Goegler (modified by Lin) disclose the method of claim 1.  Furthermore, Goegler does not explicitly disclose
wherein a point spread function (PSF) is provided for the microscope and step d) comprises to evaluate the point spread function (PSF).  
However, Newby does disclose
wherein a point spread function (PSF) is provided for the microscope and step d) comprises to evaluate the point spread function (PSF).  [See Newby [0028] Using machine learning to deconvolving PSFs for a microscope (title).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Goegler (modified by Lin) to add the teachings of Newby, in order to improve upon image processing via microscope images by utilizing machine learning for PSF’s [See Newby [0028]].

Regarding claim 17, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486